Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the amendment filed 04/07/2022. Claims 1-38 are currently pending.
Priority
	Current application, US Application No. 16697348, is filed on 11/27/2019.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Remarks/Arguments
	Regarding remarks on the claim objections, the amendment is accepted and the previous objections are withdrawn.
	Regarding remarks on the rejections under 35 U.S.C. §101, amendment is accepted and the previous rejections are withdrawn.
	Regarding remarks on the 35 U.S.C. §102 and §103 rejections to the claims, Applicant's arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
	Claims 1-4, 10-14, 20-23, 29-32 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Bernard (US 20170205531 A1), hereinafter ‘Bern’ in view of Taylor (US 4781062 A), hereinafter “Taylor”.
As per claim 1, Bern discloses
	A method of performing well operations in a subsurface formation based on determination of nature of fractures in the subsurface formation, comprising the steps of: (a method [0003], workflow, operation, geological environment, field operation, sub-surface, borehole [0076], natural, artificial fractures [0094])
	obtaining an image of a borehole wall at a depth of interest in the well with a borehole imaging logging tool; (borehole image data [0066], 2-D view [0070-0071], three-dimensional ‘3-D’ cylindrical surface data 720 ‘e.g., borehole-wall image data’ and a plane intersecting a cylinder, a bedding plane, a relatively vertical bore, a bore that includes a lateral or horizontal portion [0227, Fig. 7])
	processing the image of the borehole wall in a data processing system to determine, from the image of the borehole wall, the nature of fractures present in the borehole wall, (measurement data, features in a geologic environment, fracture [0066-0071, Figs. 2-3], cylindrical surface data … ‘e.g., borehole-wall image data’ [0227, Fig. 7], processing, processed images [0072-0073], natural, artificial fractures [0094, Fig. 1], various materials ‘e.g. beds, fractures, or other features, these materials tend to have a sinusoidal shape when viewed in a 2-D format [0228])
	the data processing system performing the computer implemented steps of: (computer … process the accessed seismic data via instructions [0078])
	(a) determining, from the image of the borehole wall, a direction of propagation of fractures present in the borehole wall with respect to a longitudinal axis of the borehole; (cylindrical surface data … ‘e.g., borehole-wall image data’ [0227, Fig. 7], fracture, propagation direction [0238])
	(b) forming, from the image of the borehole wall, a geo-mechanical model of stress in the subsurface formation to indicate vectors of component formation stresses; (geo-mechanical model, stress field [0003, 0008, 0012--0030, 0076, 0156, 0169, 0171-0172], vector [0107-0108],  stress, wire-mesh model [0176], cylindrical surface data … ‘e.g., borehole-wall image data’ [0227, Fig. 7])
	(c) determining a measure of true dip magnitude and direction of the longitudinal axis of the borehole with respect to a direction of the component formation stress vectors, (true dip, vector computation [0105-1007], dip, vector [0107-0108]) comprising:
	determining, from the image of the borehole wall, a sinusoidal trace of a fracture present in the borehole wall; (various materials ‘e.g. beds, fractures, or other features these materials tens to have a sinusoidal shape when viewed in a 2-D format, sinusoidal curve, sinusoidal equation [0228], sinusoidal curve [0071], sinusoidal graphic [0074])
	determining an amplitude of the sinusoidal trace of the fracture present in the borehole wall; (adjust amplitude, position along a Z-axis, etc., of a sinusoidal curve to align it with the data for the stratified material [0228], amplitude [Fig. 3], amplitude of the sinusoidal curve corresponds to a dip angle relative to the borehole [0071])
	and determining, based on the amplitude, the measure of true dip magnitude and the direction of the longitudinal axis of the borehole with respect to the … formation stress vectors; (the lowermost part of the curve indicates the apparent dip ‘slope’ azimuth ‘direction’, The amplitude of the sinusoidal curve corresponds to a dip angle relative to the borehole, for example, where the greater the amplitude, the greater the dip angle relative to the borehole [0071], Dip may be defined by magnitude ‘e.g., also known as angle or amount’ and azimuth ‘e.g., also known as direction’ [0104], stress-related features, dip events [0103], vector [0107-0108])

However, Bern is not explicit on determining the measure of true dip magnitude with respect to the direction of the component formation stress vectors.

Taylor discloses the relationship between dip angle/direction and the directions of the component formation stress vectors (dip angle, dip direction, maximum principal stress σ1 direction, minimum principal stress direction σ3, pattern is readily observed in nature [col 6 line 64 – col 7 line 3, Fig. 1A-1B and 3A-3B]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Bern in view of Taylor to determine the measure of true dip magnitude and the direction of the longitudinal axis of the borehole with respect to the direction of the component formation stress vectors for enhancing a hydrocarbon production through a proper determination of drilling direction (Bern – exploration and production of natural resources [0002], directional drilling technique [0224])

Bern continues to disclose
	(d) forming an indication of the nature of fractures in a borehole wall based on the determined direction of propagation of fractures in the borehole wall;
	the vectors of component formation stress in the formed geo-mechanical model;
	and the determined measure of true dip magnitude and direction of the longitudinal axis of the borehole with respect to a direction of the component formation stress vectors; (image data, geological interpretation, capture and render, numerical modeling, structural setting, faults and natural fractures [0171-0178], dip of a plane [0106], a vector computation [0107], sedimentological interpretations from borehole images, relative dip, using vector-subtraction, sand body orientation [0108])
	and -27- #6080577.1(e) storing the formed indication of the nature of fractures in a borehole wall for geo-mechanical modeling of the subsurface formation; (storage, project may be stored, include … results [0092])
	determining, based on the indication of the nature of fractures, a direction for drilling a well in the subsurface formation; (geological interpretation, faults and natural fractures [0171-0178], a reservoir, lateral variations in properties, stresses, assessment of such variations may assist with planning, operations [0094], enhanced resolution in a  lateral ‘e.g. horizontal’ direction, a direction along a lateral portion of a bore, a bore may be drilled with a lateral portion … based … on image data [0181], a bore may be drilled … in a direction substantially parallel to fold axis ‘e.g., to produce hydrocarbon from a trap’ [0220], directional drilling techniques [0224])
	and drilling an unconventional well or conventional well in the subsurface formation in the direction determined based on the indication of the nature of fractures. (drilled for a reservoir that is laterally extensive, lateral variations in properties, stresses, assessment of such variations may assist with planning, operations [0094], horizontal drilling [0224-0226], modeling of natural fractures in unconventional reservoirs [0246],
conventional reservoir [0148, 0207], drilling may be implemented to drill a bore in a direction, particular feature, faults, natural fractures, joints, fault zones, real-time workflow, drilling, adjusting the drilling [0224- 0226]).

As per claim 11, Bern discloses
	An apparatus for determining the nature of fractures in a borehole wall of a well in a subsurface formation based on borehole images of the borehole walls to perform well operations in the subsurface formation, comprising: (system, structural features, borehole-wall image data, determine stress field  [0014], workflow, operation, geological environment, field operation, sub-surface, borehole [0076], natural, artificial fractures [0094])
	a borehole imaging logging tool obtaining measures representing an image of the borehole wall at a depth of interest in the well; (micro-imager … tool, borehole image data [0066], 2-D view [0070-0071])
	a processor computer processing the obtained measures representing the image of the borehole wall to determine from the obtained measures the nature of fractures present in the borehole wall, (simulation system, processor, for processing and interpretation [0067], computer … process the accessed seismic data via instructions [0078])
	the processor computer performing the computer implemented steps of: (processor [0067, 0078])

Bern in view of Taylor continues to disclose the remaining limitations as shown in claim 1 above.

As per claim 20, Bern discloses
	A computer implemented method of determining the nature of fractures in a borehole wall of a well in a subsurface formation based on borehole images of the borehole walls to perform well operations in the subsurface formation, (a method [0003], workflow, operation, geological environment, field operation, sub-surface, borehole [0076], computer … process the accessed seismic data via instructions [0078], borehole image data [0066], 2-D view p0070-0071)
	the method being performed in a data processing system comprising a processor and a memory and comprising the computer implemented steps of: (simulation system, processor, for processing and interpretation [0067], computer … process the accessed seismic data via instructions [0078])
	 storing in the memory computer operable instructions for performing the determination of the nature of fractures in the borehole wall based on borehole images of the borehole walls; (memory … for storing instructions [0112], natural, artificial fractures [0094])
	determining in the processor under control of the stored computer operable instructions the nature of the fractures in the borehole wall by performing the computer implemented steps of: (computer … process the accessed seismic data via instructions [0078], natural, artificial fractures [0094])

Bern in view of Taylor continues to disclose the remaining limitations as shown in claim 1 above.

As per claim 29, Bern discloses 
	A data processing system for determining the nature of fractures in a borehole wall of a well in a subsurface formation based on borehole images of the borehole walls to perform well operations in the subsurface formation, the data processing system comprising: (simulation system, processor, for processing and interpretation [0067], computer … process the accessed seismic data via instructions [0078], workflow, operation, geological environment, field operation, sub-surface, borehole [0076], borehole image data [0066], 2-D view [0070-0071])
	a memory storing computer operable instructions for determination of the nature of fractures in the borehole wall based on borehole images of the borehole walls; (memory … for storing instructions [0112], natural, artificial fractures [0094])
	and a processor operating under control of the stored program instructions to perform the determination of the nature of fractures in the borehole wall by performing the steps of: (processor, for processing and interpretation [0067], computer … process the accessed seismic data via instructions [0078], natural, artificial fractures [0094])

Bern in view of Taylor continues to disclose the remaining limitations as shown in claim 1 above.

As per claim 38, Bern discloses
	A data storage device having stored in a non-transitory computer readable medium computer operable instructions for causing a data processing system comprising a memory and a processor to determine the nature of fractures in a borehole wall of a well in a subsurface formation based on borehole images of the borehole walls to perform well operations in the subsurface formation, (non-transitory computer-readable storage media, instructions, borehole-wall image data [0017], system, processor, for processing and interpretation [0067], memory … for storing instructions [0112], natural, artificial fractures [0094])
	the instructions stored in the data storage device causing the data processing system to perform the following steps: (memory … for storing instructions [0112], computer … process the accessed seismic data via instructions [0078])

Bern in view of Taylor continues to disclose the remaining limitations as shown in claim 1 above.

As per claims 2, 12, 21 and 30, Bern and Taylor disclose the claims 1, 11, 20 and 29 set forth above.
Bern further discloses drilling an unconventional well. (drilled for a reservoir that is laterally extensive, lateral variations in properties, stresses, assessment of such variations may assist with planning, operations [0094], horizontal drilling [0224-0226], unconventional reservoirs [0246]).

As per claims 3, 13, 22 and 31, Bern and Taylor disclose the claims 2, 12, 21 and 30 set forth above.
Bern further discloses performing a formation fracturing operation in the drilled unconventional well in the subsurface formation. (revising … a fracturing process [0193], fracturing, for an unconventional reservoir … establish flow rate and a … volume to create … fractures [0107]).

As per claims 4, 14, 23 and 32, Bern and Taylor disclose claims 2, 12, 21 and 30 set forth above.
Ben further discloses the indicated nature of fractures in the borehole wall is stress induced tensile fractures. (tensile fractures [0201, 0204, 0230]).

As per claim 10, Bern and Taylor disclose claim 1 set forth above.
Bern discloses the data processing system comprises a processor and a memory, and further including the data processing system performing the computer implemented steps of: (system, processor, for processing and interpretation [0067], memory … for storing instructions [0112], computer … process the accessed seismic data via instructions [0078]) 
	storing in the memory computer operable instructions causing the processor to determine, from the image obtained, the nature of fractures present in the borehole wall. (memory … for storing instructions [0014, 0112], borehole-wall image data … borehole [0017], computer … process the accessed seismic data via instructions [0078], measurement data, features in a geologic environment, fracture [0066-0071, Figs. 2-3], processing, processed images [0072-0073], natural, artificial fractures [0094]).
	
As per claims 5, 15, 24 and 33, Bern and Taylor disclose claims 4, 14, 23 and 32 set forth above.
Bern discloses unconventional well (unconventional reservoir [0207, 0246]) is drilled in a direction  parallel to a horizontal principal stress direction indicated by the stress induced tensile fractures. (tensile fractures, fractures … propagating parallel to the maximum horizontal stress [0201], horizontal drilling may be implemented to drill a bore in a direction that is substantially parallel to a fold axis of the anticline [0224]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to drill an unconventional well in a direction parallel to a horizontal principal stress direction indicated by the stress induced tensile fracture for enhancing a hydrocarbon production and it would have been also obvious for a person having ordinary skill in the art to drill in an optimal direction since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claims 6, 16, 25 and 34, Bern and Taylor disclose claims 1, 11, 20 and 29 set forth above.
Bern discloses further well drilled is a conventional well fracturing (conventional reservoir [0148, 0207], drilling may be implemented to drill a bore in a direction, particular feature, faults, natural fractures, joints, fault zones, real-time workflow, drilling, adjusting the drilling [0224-0226])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art to drill a conventional well in the subsurface formation in an optimal direction for enhancing a hydrocarbon production and it would have been also obvious for a person having ordinary skill in the art to drill a well in an optimal direction since has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claims 7, 17, 26 and 35, Bern and Taylor disclose claims 6, 16, 25 and 34 set forth above.
Bern further discloses the indicated nature of fractures in the subsurface formation is natural fractures. (natural fractures [0224])

As per claims 8, 18, 27 and 36, Bern and Taylor disclose claims 7, 17, 26 and 35 set forth above.
Bern discloses fracturing conventional well (conventional reservoir [0148, 0207]), drilling a well considering a nature of fracture (drilling may be implemented to drill a bore in a direction [0224]) and fracturing with a consideration of hydrocarbon production increase (fracturing may be considered a stimulation treatment that may aim to enhance recovery of one or more resources from a reservoir or reservoirs [0147, 0199]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Bern to drill the conventional well in a direction indicated by the natural fractures for an enhanced hydrocarbon production and it would have been also obvious for a person having ordinary skill in the art to drill a well in an optimal direction since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claims 9, 19, 28 and 27, Bern and Taylor disclose claims 7, 17, 26 and 35 set forth above.
Bern discloses drilling the conventional well in a direction indicated by the natural fractures as unlikely to cause drilling hazards. (workflow, simulating wellbore stability conditions for drilling applications, mechanical stability, natural fractures [0154], analyzing sensitivity of … stability conditions, various failure mechanism [0155]).

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 

Wu (US 20140078288 A1) discloses a method for determining far field maximum stress direction of formations penetrated by a wellbore from multiaxial electromagnetic induction measurements and formation image measurements made in the wellbore, determining whether fractures exist in a far field from the wellbore using the multiaxial electromagnetic induction measurements. The fractures are determined to be naturally occurring or induced using the formation image measurements. Orientation of the fractures when determined to be induced are determined. The far field maximum stress direction is then determined based upon the determined orientation [abs]. Induced fractures that may be formed ahead of the drill bit (FIG. 2) may appear on both sides of the wellbore, and may be 180 degrees apart as shown in the upper portion of FIG. 6 in the "sine wave" of the wellbore image [0036].

Duncan (US 20110064277 A1) discloses sinewave fracture on the borehole [0036, Fig. 5])

Koepsell (US 20120173216 A1) discloses a method for performing wellbore operations of a field having a subterranean formation. The method includes determining, based on an image log of a wellbore penetrating the subterranean formation, a plurality of interpreted geological surfaces, identifying a plurality of estimated slickensides from the plurality of interpreted geological surfaces based on at least one pre-determined criterion, calculating, using a processor, a differential stress using a curvature model representing at least one mechanical unit defined by the plurality of estimated slickensides, generating a stress model using the differential stress, identifying a modeled wellbore stress-induced failure in response to a total stress value in the stress model exceeding a strength property of the subterranean formation, determining a difference between the modeled wellbore stress-induced failure and an observed stress-induced failure in the subterranean formation, and updating the stress model by adjusting the plurality of estimated slickensides to, in turn, adjust the difference. [abs]

Yan (US 20150055438 A1) discloses a method of receiving data that characterizes anisotropy of a formation, receiving a model that models one or more planes of weakness in an anisotropic formation; and, based at least in part on the model and the data, outputting information germane to stability of a bore in an anisotropic formation [abs]
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865